 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 1 of 46 PageID #: 4024




               IN THE UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON
AMBER D. HALL,                 )
                               )
    Plaintiff,                 )
                               )
v.                             )
                               )
GESTAMP WEST VIRGINIA, LLC,    )     Civil Action No.: 2:20-cv-00146
KENNETH SUPRENANT & SCOTT      )
HUGHES,                        )
                               )
    Defendant.
                               )

                FIRST AMENDED INTEGRATED PRETRIAL ORDER

COME NOW, the parties pursuant to L.R. Civ. P. 16.7(b), and Rule 26(a)(3) Federal
Rules of Civil Procedure, and submits this First Amended Integrated Pretrial Order:


   1.     Fed. R. Civ. P. Rule 26(a)(3) Pretrial Disclosures –

          Plaintiff’s Fed. R. P. Rule 26(a)(3) Pretrial Disclosures


          a. Rhonda Holbert, contact unknown (Plaintiff plan to have her served at her
             work location) (presented as live witness);

          b. Plaintiff, Amber Hall, c/o Hoosier Law Firm, 213 Hale St., Charleston, WV
             25301 (304) 767-9482 (presented as live witness);

          c. Russel Mossberger, c/o Defendant/Counsel for Defendant (presented as
             live witness);

          d. Kenneth Suprenant, c/o Defendant/Counsel for Defendant (presented as
             live witness);

          e. Scott Hughes, c/o Defendant/Counsel for Defendant (presented as live
             witness);

          f. Chris Groom, c/o Defendant/Counsel for Defendant (presented as live
             witness);

          g. Walter Thomas, c/o Defendant/Counsel for Defendant (presented as live
             witness);

                                           1
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 2 of 46 PageID #: 4025




       h. Erica Haynes, c/o Defendant/Counsel for Defendant (presented as live
          witness);

       i.   Jason Barrett, c/o Defendant/Counsel for Defendant (presented as live
            witness);

       j.   Aaron Lambert, c/o Defendant/Counsel for Defendant (presented as live
            witness);

       k. Antione Anderson, c/o Defendant/Counsel for Defendant (presented as
          live witness);

       l.   Carolyn Starcher, 304-533-3206 (live witness);

       m. Zachary Meyers, CPA; and,

       n. All witnesses named by Defendant herein.

       o. Additional witnesses that maybe called for rebuttal, but Plaintiff does not
          currently have contact information for include the following:

                i.   Donald Smith;
               ii.   Paul Lezanic;
              iii.   Kenneth Huebner;
              iv.    Heather Campbell;
               v.    Josette Saunders;
              vi.    Bonnie Kerola;
             vii.    Justin Lavendar;
             viii.   Nathaniel Bodie;
              ix.    Scott Rogers;
               x.    Billy Ray.

       Plaintiff’s Exhibit List

       p. All documents produced by Defendant and Plaintiff;

                i. Deposition transcripts, namely just Kenneth Suprenent to the extent

                     he will not be available for trial (live) and Plaintiffs would only use

                     pages 12 and thereafter;

               ii. Text Messages/Facebook messages produced by Plaintiff,

                     specifically Plaintiff’s messages with Erica Hayes, Rhonda Holbert,


                                              2
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 3 of 46 PageID #: 4026




                   Chris Grooms, and all of the text messages that were provided in

                   “group format”;

               iii. Plaintiffs Medical Records produced;

               iv. Recordings provided by Plaintiff (all of them);

               v. Unemployment file (statements made therein);

               vi. Email and “Complaints” provided by Plaintiff (Plaintiff filed three

                   formal complaints with Gestamp, those Plaintiffs plans to

                   introduce);

              vii. All affidavits filed herein;

              viii. Human Rights Commission documentation provided (the

                   statements from Plaintiff and other statements memorized in the

                   HRC file that was produced in whole to Defendant);

               ix. Memorandum(s) provided by defendant, specifically the

                   “Memorandums” signed by Erica Haynes, Chris Grooms, Rhonda

                   Holbert, and Scott Hughes);

               x. Affidavits / Declarations provided by defendant; and,

               xi. All documents Defendant’s introduce and/or name herein.

      Defendants’ Fed. R. Civ. P. 26(a)(3) Disclosures

Defendants’ Witness List

Witnesses Defendants Expects to Present

      1.    Amber Hall

      2.    Chris Groom

      3.    Erica Haynes



                                             3
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 4 of 46 PageID #: 4027




      4.     Barry Holstein

      5.     Scott Hughes

      6.     Aaron Lambert
             149 Summit Ridge Road
             Hurricane, WV 25526
             (304) 687-4297

      7.     Rusty Mossberger

      8.     Scott Rogers

      9.     Carolyn Starcher

      10.    Kenneth Suprenant

      11.    Walter Thomas

      12.    Roger Griffith (expert)

Defendant May Call the Following Witnesses If the Need Arises

      1.     Antoine Anderson

      2.     Jason Barrett

      3.     Heather Campbell
             127 Warwick Ct.
             Elyria, OH 44035
             (304) 514-8123

      4.     Rhonda Holbert

      5.     Bonnie Kerola

      6.     Justin Lavender

      7.     Paul Lezanic

      8.     Nancy Paxton

      9.     Billy Ray

      10.    Donald Smith

      11.    Will Smith

      12.    Stephen Thomas

                                         4
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 5 of 46 PageID #: 4028




       13.   Non-objectionable Witnesses Listed by Plaintiff

       14.   Witnesses necessary to authenticate exhibits

       15.   Witnesses for Rebuttal or Impeachment

       16.   Defendants reserve the right to supplement this list prior to trial.

Defendants’ Exhibit List

       Defendants expect to offer the following exhibits:

       1.    Admissible portions of depositions of Amber Hall (with exhibits)

       2.    Plaintiff’s Application for Employment (DRFP 231-234)

       3.    Plaintiff’s Offer Letter

       4.    Gestamp West Virginia’s Employment Handbook (DRFP 113-159)

       5.    Plaintiff’s Handbook Acknowledgement Receipt Forms (DRFP 11, 186)

       6.    Plaintiff’s Group Leader Job Description

       7.    Plaintiff’s Supervisor Offer Letter

       8.    Plaintiff’s March 11, 2016 Job Expectations Memorandum

       9.    Barry Holstein’s Notes regarding Plaintiff (DRFP 305-312)

       10.   October 26, 2016 Performance Improvement Memorandum (DRFP 296-
300)

       11.   October 26, 2016 Operations Group Leader Job Description

       12.   October 26, 2016 Job Description Review Memorandum

       13.   Plaintiff’s November 26, 2016 First Corrective Action Report\

       14.   Plaintiff’s October 26, 2016 Memorandum

       15.   Plaintiff’s October 27, 2016 Memorandum

       16.   Plaintiff’s Email to Walter Thomas of November 3, 2016 (DRFP 80-85)

       17.   Plaintiff’s FMLA Certification (DRFP 97-100)

       18.   Plaintiff’s 12/13/16 Return to Work Certification (DRFP 101-102)



                                             5
  Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 6 of 46 PageID #: 4029




        19.   Plaintiff’s January 4, 2017 Corrective Action Report (DRFP 77)

        20.   Plaintiff’s February 15, 2017 FMLA Certification (DRFP 103-106)

        21.   Plaintiff’s Return to Work Certification (DRFP 108-109)

        22.   Scott Hughes March 9, 2017 Letter to Plaintiff (DRFP 112)

        23.   Plaintiff’s FMLA Tracker (DRFP 110-111)

        24.   Letter of April 25, 2017 from Hughes to Plaintiff (DRFP 74)

        25.   Erica Haynes April 21, 2017 Statement (DRFP 4)

        26.   Memo to File on Amber Hall Interview (DRFP 2)

        27.   Christopher Groom April 24, 2017 Statement (DRFP 6)

        28.   Kenneth Bruner Sexual Harassment Investigation (DRFP 313-319)

        29.   David Hancock Termination (DRFP 323)

        30.   Tommy Mace Sexual Harassment Termination (DRFP 326-329)

        Defendants may offer the following exhibits:

       Defendants note that while it may object to all or part of the following records
coming into evidence, it nonetheless, out of an abundance of fairness, must identify these
potential exhibits as those Defendants may use according to how certain evidence is
allowed before the jury by the Court. However, by listing these exhibits, Defendants are
in no way waiving objections to their admissibility, for whatever reasons.

        1.    Plaintiff’s Orientation Training Record

        2.    Plaintiff’s Team Leader Job Description

        3.    Plaintiff’s Pay Increase Memorandum (DRFP 280)

        4.    Barry Holstein Email Correspondence re: TL evals (DRFP 88-90)

      5.      Email correspondence regarding Matt Tawney and draft discipline (DRFP
(91-93)

        6.    Email correspondence regarding Brandon Saunders (DFP 94-96)

        7.    Transcript of Conversation between Plaintiff and Scott Hughes (Hall depo.,
DX19)




                                             6
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 7 of 46 PageID #: 4030




    8.    Transcript of Conversation between Plaintiff and Barry Holstein (Hall depo.,
                DX23)

    9.    Plaintiff’s February 15, 2017 Doctor’s Note (DRFP 107)

    10.   Plaintiff’s Chat with Scott Hughes (Hall depo., DX27)

    11.   Plaintiff’s Notes of April 24, 2017 (DRFP 37-71)

    12.   Plaintiff’s Submission to Unemployment Appeal Hearing (Hall depo., DX33)

    13.   Plaintiff’s Text Message Summary (Hall depo., DX34)

    14.   Plaintiff’s EEOC intake questionnaire and timeline

    15.   Transcription of termination meeting (Hall depo., DX43)

    16.   Rhonda Holbert April 24, 2017 Statement (DRFP 5)

    17.   Erica Haynes April 24, 2017 Statement (DRFP 3)

    18.   Cathy McMellon Summary of Termination Meeting (DRFP 1)

    19.   Unemployment Compensation Decision (DRFP 12-15)

    20.   Plaintiff’s Medical Record History (DRFP 211-213)

    21.   Plaintiff’s 2017, 2018, & 2019 Tax Returns

    22.   Plaintiff’s Pay Records (DRFP 332-384)

    23.   Plaintiff’s Journal

    24.   Selections of Text Messages and Facebook Messages Provided by Plaintiff

    25.   Various charts, graphs, models and other demonstrative evidence.

    26.   Calendar of events

    27.   Plaintiff’s Responses to Defendants’ First Interrogatories, Requests for
          Production of Documents, and Requests for Admission

    28.   Declaration of Scott Hughes (with exhibits)

    29.   Declaration of Kenneth Suprenant (with exhibits)

    30.   Declaration of Rusty Mossberger (with exhibits)

    31.   Declaration of Walter Thomas (with exhibits)


                                        7
  Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 8 of 46 PageID #: 4031




       32.    Affidavit of Erica Haynes (with exhibits)

       33.    Affidavit of Chris Groom (with exhibits)

       34.    Affidavit of Rhonda Holbert (with exhibits)

       35.    Declaration of Barry Holstein (with exhibits)

       36.    Declaration of Aaron Lambert

       37.    Declaration of Scott Rogers

       38.    Declaration of Carolyn Starcher

       39.    Declaration of Heather Campbell

       40.    Admissible portions of the depositions taken in this matter

       41.    Documents and exhibits necessary for rebuttal or impeachment

       42.    Documents listed by Plaintiff to which Defendants do not object

       43.    Defendants reserve the right to supplement this list prior to trial.

       Defendants’ Objections to Plaintiff’s Exhibit List

       a.     All documents produced by Defendant and Plaintiff – Defendants object to

this exhibit because Plaintiff’s vague and overbroad designation fails to identify sufficiently

the exhibits to be used pursuant to Fed. R. Civ. P. Rule 26(a)(3). Therefore, Defendants

reserve all objections.

       i.     All deposition transcripts - Defendants object to this exhibit because

Plaintiff’s vague and overbroad designation fails to identify sufficiently the exhibits to be

used pursuant to Fed. R. Civ. P. Rule 26(a)(3).           Therefore, Defendants reserve all

objections.

       ii.    Text Messages/Facebook messages produced by Plaintiff - Defendants

object to this exhibit because Plaintiff’s vague and overbroad designation fails to identify

sufficiently the exhibits to be used pursuant to Fed. R. Civ. P. Rule 26(a)(3). Therefore,



                                              8
  Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 9 of 46 PageID #: 4032




Defendants reserve all objections. Furthermore, Defendants object to these messages

because they contain hearsay which does not meet an exception under Rules 801 and

802 of the Federal Rules of Evidence and information which is irrelevant to Plaintiff’s

claims under Rule 402 of the Federal Rules of Evidence.

       iv.     Recordings provided by Plaintiff - Defendants object to this exhibit because

Plaintiff’s vague and overbroad designation fails to identify sufficiently the exhibits to be

used pursuant to Fed. R. Civ. P. Rule 26(a)(3).         Therefore, Defendants reserve all

objections. Furthermore, Defendants object to these messages because they contain

hearsay which does not meet an exception under Rules 801 and 802 of the Federal Rules

of Evidence.

       v.      Unemployment file - Defendants object to this exhibit because Plaintiff’s

vague and overbroad designation fails to identify sufficiently the exhibits to be used

pursuant to Fed. R. Civ. P. Rule 26(a)(3). Therefore, Defendants reserve all objections.

Furthermore, Defendants object to these messages because they contain hearsay which

does not meet an exception under Rules 801 and 802 of the Federal Rules of Evidence.

       vi.     Email and “Complaints” provided by Plaintiff - - Defendants object to this

exhibit because Plaintiff’s vague and overbroad designation fails to identify sufficiently the

exhibits to be used pursuant to Fed. R. Civ. P. Rule 26(a)(3). Therefore, Defendants

reserve all objections. Furthermore, Defendants object to these messages because they

contain hearsay which does not meet an exception under Rules 801 and 802 of the

Federal Rules of Evidence.

       vii.    All affidavits filed herein - Defendants object to this exhibit because

Plaintiff’s vague and overbroad designation fails to identify sufficiently the exhibits to be



                                              9
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 10 of 46 PageID #: 4033




used pursuant to Fed. R. Civ. P. Rule 26(a)(3).           Therefore, Defendants reserve all

objections. Furthermore, Defendants object to affidavits which were filed and stricken by

this Court because Plaintiff failed to disclose the witnesses pursuant to Fed. R. Civ. P.

Rule 26(a).

        viii.      Human Rights Commission documentation provided - Defendants object to

this exhibit because Plaintiff’s vague and overbroad designation fails to identify sufficiently

the exhibits to be used pursuant to Fed. R. Civ. P. Rule 26(a)(3). Therefore, Defendants

reserve all objections. Furthermore, Defendants object to these messages because they

contain hearsay which does not meet an exception under Rules 801 and 802 of the

Federal Rules of Evidence.

        ix.        Memorandum(s) provided by defendant - Defendants object to this exhibit

because Plaintiff’s vague and overbroad designation fails to identify sufficiently the

exhibits to be used pursuant to Fed. R. Civ. P. Rule 26(a)(3).


   2.           Contested issues of Law requiring ruling before trial

                a. Defendants’ Motion for Summary Judgment;

                b. Plaintiff’s Motion in Limine Number 1: Exclusion of Testimony or Evidence

                   of Sexual Conduct, Sexually Suggestive Communications, or Intimate

                   Relationships;

                c. Plaintiff’s Motion in Limine Number Two: Absence from Work, or

                   Tardiness

                d. Defendants’ Motion in Limine to Exclude Inadmissible Hearsay

                e. Defendants’ Motion in Limine To Exclude Witnesses Not Timely Disclosed

                f. Defendants’ Motion in Limine to Exclude Inadmissible Irrelevant Evidence


                                                10
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 11 of 46 PageID #: 4034




          g. Defendants’ Motion in Limine to Exclude Inadmissible Evidence Lacking

               Proper Foundation

          h. Defendants’ Motion in Limine to Exclude Inadmissible Irrelevant Evidence

               Regarding Holstein Treatment

          i.   Defendants’ Motion in Limine to Exclude Inadmissible Evidence or Prior

               Alleged Incidents

          j.   Defendants’ Motion in Limine to Exclude Testimony of Zachary Meyers

          k. Plaintiff intends to file a Motion to Strike Defendant’s Designations (all of

               them);

          l.   Plaintiff intends to file a Motion to Reconsider the Court’s Order Striking

               Certain Affidavits provided by Plaintiff.

   3.     Brief Statement

By Plaintiff: Plaintiff, Amber Hall (“Hall” hereinafter) brings before this Honorable Court

five (5) claims related to her wrongful termination from Defendant Gestamp of West

Virginia, LLC (“Gestamp” hereinafter): 1) violation of the West Virginia Human Rights Act

(“WVHRA” hereinafter) – disability discrimination resulting in retaliatory discharge /

wrongful termination; 2) violation of the WVHRA – failure to accommodate disability

resulting in retaliatory discharge / wrongful termination; 3) violation of the WVHRA –

gender/sex discrimination resulting in discriminatory discharge / wrongful discharge; 4)

interference with Hall’s rights pursuant to The Family and Medical Leave Act of 1993, 29

U.S.C.A. §§ 2611 through 2617 (“FMLA” hereinafter); and, 5) FMLA retaliation resulting

in retaliatory discharge / wrongful discharge. See, Memorandum and Order, Docket Entry

No. 44, Entered August 27, 2020 (herein).



                                              11
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 12 of 46 PageID #: 4035




Brief Statement By Defendants and Discussion of Contested Theories of Liability:

       1.     To establish a prima facie disability discrimination claim, Plaintiff bears the

burden of showing (1) she meets the definition of disabled; (2) she is a qualified individual;

and (3) a causal link between her alleged disability and her termination that raises an

inference of discrimination. Powers v. Covestro LLC, 2017 WL 1952230, at *4 (S.D.W.

Va. May 10, 2017); Daniel v. Raleigh General Hospital, LLC, 2018 WL 3650248, at *7

(S.D.W. Va. Aug. 1, 2018). Plaintiff cannot show that she had a disability under the West

Virginia Human Rights Act Plaintiff cannot show that Defendants had actual knowledge

of her disability.. Furthermore, she has no evidence that her medical condition caused

her termination. Finally, she has no evidence that Gestamp’s reason for her termination,

that she violated its Zero-Tolerance Sex Harassment policy, is pretextual. Plaintiff did not

request an accommodation due to her medical condition during her employment. See

Powers, 2017 WL 1952230, at *6. Even if Defendants had relied on a known disability in

terminating Plaintiff’s employment, Defendants nonetheless prevail because Plaintiff

failed to prove that but for a known disability her employment would not have been

terminated.

       Plaintiff never sought accommodation for any essential functions that any actual

or recorded disability-based restrictions foreclosed her from performing, and Defendants

anyhow were unaware of any such restrictions or such need.

       2.     To demonstrate a prima facie case of gender discrimination under the

WVHRA, W. Va. Code Sec. 5-11-1, et seq. (1979), Plaintiff must prove: (1) she is a

member of a protected class; (2) the employer took an adverse decision concerning the

plaintiff; and (3) but for Plaintiff's protected status, the adverse decision would not have



                                             12
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 13 of 46 PageID #: 4036




occurred. Conaway v. Eastern Associated Coal Corp., 178 W. Va. 164, 358 S. E. 2d 423

(1986).    To establish causation, Plaintiff must “show some evidence which would

sufficiently link the employer's decision and the plaintiff's status as a member of a

protected class so as to give rise to an inference that the employment decision was based

on an illegal discriminatory criterion.” Tom's Convenient Food Mart, 527 S.E.2d at 158

(quoting Conaway v. Eastern Associated Coal Corp., 358 S.E.2d 423, 4429-430 (W.Va.

1986)). Plaintiff’s gender discrimination claim fails because she has no evidence that her

gender caused her termination or that male employees who were similarly situated were

treated more favorably. Furthermore, she cannot demonstrate that Gestamp’s reason for

her termination was pretextual. Even if Defendants had relied on Plaintiff’s gender in

terminating Plaintiff’s employment, Defendants nonetheless prevail because Plaintiff

failed to prove that but for her gender her employment would not have been terminated.

      3.      Plaintiff cannot prove FMLA interference, which requires that she

“demonstrate that [s]he was denied a benefit to which [s]he was entitled under the FMLA,”

and that she “has been prejudiced by the violation in some way.” Plaintiff must show that

(1) she was an eligible employee, (2) Gestamp was an FMLA-defined employer, (3) she

was entitled to leave under the statute, (4) she gave notice to the employer that she would

take FMLA leave, and (5) Gestamp denied her FMLA rights. Trail v. Util. Trailer Mfg. Co.,

2020 WL 104681, at *5 (W.D. Va. Jan. 8, 2020). Prejudice requires a showing of some

monetary loss or “some loss in employment status remediable through ‘appropriate’

equitable relief, such as employment, reinstatement, or promotion.” See Ranade v. BT

Americas, Inc., 581 F. App'x 182, 184 (4th Cir. 2014). Plaintiff cannot establish that she

was denied leave under the FMLA or that she was prejudiced by the denial of leave.



                                            13
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 14 of 46 PageID #: 4037




      4.     Plaintiff must prove the following elements to establish a retaliation claim

under the Family and Medical Leave Act: (1) she availed herself of a protected right under

the FMLA; (2) she suffered an adverse employment decision; and (3) there exists causal

connection between the protected activity and the adverse employment action. See Fry

v. Rand Constr. Corp., 964 F.3d 239, 245 (4th Cir. 2020). Plaintiff has no evidence that

her taking Family and Medical leave caused her termination. She cannot establish that

Gestamp’s legitimate reason for her termination was pretextual.

      5.     Plaintiff has not properly made out a prima facie case for punitive damages.

Michael on Behalf of Estate of Michael W. Sabado, 192 W. Va. 585, 453 S.E.2d 419

(1994); Heldreth v. Marrs, 188 W. Va. 481; 424 S.E.2d 157 (1992). She is unable to

prove any set of facts that would justify the imposition of punitive damages under the

West Virginia Human Rights Act. Defendants did not act willfully or maliciously, or with

reckless indifference, and therefore, an award of punitive damages is not appropriate.

Gestamp discharged Plaintiff based on her violation of Gestamp’s Zero-Tolerance Sex

Harassment policy. Kolstad v. American Dental Ass’n, 527 U.S. 526, 548 (1999). Plaintiff

is not entitled to punitive damages because such damages violate the Fourth, Fifth, Sixth,

Eighth, and Fourteenth Amendments of the Constitution of the United States.

      6.     Plaintiff has failed to mitigate her damages, and therefore, her right to

recovery should be barred or reduced accordingly. E.E.O.C. v. Waffle House, Inc., 534

U.S. 279, 296-97 (2002). Plaintiff cannot establish that Defendants acted willfully under

the Family and Medical Leave Act. Plaintiff is not entitled to liquidated damages under

the Family and Medical Leave Act because Gestamp acted in good faith. Plaintiff’s FMLA

claims against the individual defendants are due to be dismissed because they were not



                                           14
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 15 of 46 PageID #: 4038




her “employer” under the FMLA.       Unclean hands forecloses reinstatement or other

injunctive relief. Plaintiff is not entitled to compensatory damages because any emotional

distress or mental anguish she may have suffered was caused by occurrences other than

for which Defendants are liable as a matter of law.

      4.     Plaintiffs: FACTUAL STATEMENT RELATED TO PLAINTIFF’S CLAIMS

      Hall was employed at Gestamp West Virginia, LLC (hereinafter “Gestamp”) in

South Charleston, West Virginia from February 2014 to April 25, 2017. Barry Holstein,

Kenneth Suprenant and Scott Hughes were all employees of Gestamp. Barry Holstein

(“Holstein” hereinafter) was for some time Hall’s direct supervisor. Thereafter, Kenneth

Suprenant (“Suprenant” hereinafter) was Hall’s supervisor. And, at all times relevant to

Hall’s complaints, Scott Hughes (“Hughes” hereinafter) was the Human Resources

manager at Gestamp.

      Hall was an employee on the rise at Gestamp until she experienced medical

setbacks resulting in required FMLA leave. She applied for Gestamp via contract

employer Adecco. Hall interviewed with Gestamp employees Ken Huebner and Valerie

Somerville and was hired for the job in the “Lasers” department with Ken Huebner serving

as her supervisor.   Eight months after working as a temporary employee Amber was

promoted to a Gestamp full time employee as a production associate starting in August

2014 at $12/hour. Hall moved up to a Team Leader Position and her pay increased nearly

25% to $15/hour within six months of employment. Hall moved up so fast to the

management position other employees were upset. Particularly, Chris Groom and

Rhonda Holbert were upset about Hall’s quick climb to a Team Leader Position at

Gestamp.



                                           15
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 16 of 46 PageID #: 4039




Hall was promoted again on October 10, 2015 to a supervisor position earing

$62,000.00/year. And was receiving great reviews. In February 2016 Hall received

another advancement, this time a merit increase from $62,000/year to $65,000/year.

Hall advanced her path again with Gestamp, this time being promoted from supervisor

to group leader. This is about the time she was managed by Barry Holstein (“Holstein”

sometimes hereinafter). This is the start of the problems with Hall’s Employment. It was

little things at first, like the fact that Hall was supposed to complete leadership training,

but she was not permitted to take the course as Holstein put Steven Thomas in the

program in place of Hall. Barry Holstein failed to review Hall’s responsibilities has a

supervisor with her, causing Scott Hughes to have to review the responsibilities with Hall

several months later.

In this new position, Hall’s hours did increase. However, she was assigned more hours

than anyone else; she would work from three a.m. until seven p.m., eight p.m., nine p.m.,

ten p.m., and even up till two a.m. the next day (nearly a 24 hour shift). While Barry

Holstein, her boss, normally only worked six a.m. to five p.m.

Holstein has issues with Hall’s relationship with Honda employee, Korey Blimke. .

Holstein apparently made up a story that Hall “flipped off” a Honda employee and reported

the same to Human Resources. Later, the complaint against Hall was changed to a “jack-

off” gesture. Later it was determined that Holstein complained of the unfounded “flipping

off” and “jack-off” gesture alleged to have been made by Hall because Holstein was mad

at Hall for Hall rejecting Holsteins attempt to get Hall to go on a date with her. Holstein

then became more involved in Hall’s relationships, told her that she needed to dress

different from men who had the same job, that Hall should do her hair and apply makeup.



                                             16
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 17 of 46 PageID #: 4040




Holstein then started unilaterally changing Hall’s start time from 6:30 am to as early as

2:30 am, this became a near daily occurrence. The issues with Holstein caused Hall

anxiety and exhaustion, it got to the point where Plant Manager Paul Lezanic told Hall he

was worried about her mental health. Paul Lezanic noted that while Hall is good at her

job, maybe it was not for her.

Holstein then tried to retaliate against Hall, falsely claiming that Hall was had 18

absences. Holstein was basing her alleged absences on “Card Swipes”. It was customary

for employees to walk in at the same time as other employees, it was a common practice

as cards where not always swiped and management, such as Hall, did not really need to

swipe in because they worked so many hours. In fact, Amber Hall was the only employee

that was questioned about swipes as all other Group Leaders, mainly male, didn’t have

to be at the plant until 6:45 a.m. while Hall was required to be earlier, and work longer.

When Amber Hall finally had enough, she complained to corporate HR manager Will

Smith who called Hall’s concerns “disturbing” suggesting she deal with now Plant

Manager Walter Thomas.      The conditions got worse leading to Hall telling Gestamp HR

(and Plant Manager Lezanic) about her declining health: throwing up, migraines,

exhaustion, body aches, earaches, diarrhea, night sweats, and anxiety.

Hall did get to meet with Walter Thomas. Hall discussed the unfair treatment, the

harassing that she was receiving for dating Korey Blimke, and explained to Walter

Thomas how the constant change of schedule, the constant calls to her at home, the

constant threats over her appearance (make-up, hair, blouses) were affecting her

physical health. Holstein continued to make it hard for Hall, again treating her different

based on her gender: staring at her in a sexual manner, indicating she didn’t need gum



                                           17
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 18 of 46 PageID #: 4041




because Holstein did not want to kiss Hall, forcing Hall to be dressed up with makeup,

nice hair, etc., not allowing Hall to talk to men for more than ten minutes, made efforts to

keep Hall way from male co-workers, knowing intimate details of Hall’s personal life like

where she was going, who she was with, where she went, etc. Holstein had photos taken

of Amber Hall. None of these demands were made of male employees, not of this stalking

was completed on male employees. Hall’s complaints were not taken seriously at all.

On December 3, 2016, Hall had an anxiety attack at work and was taken out of the

Gestamp facility in an ambulance. Hall’s physician placed her on FMLA from December

4 to December 17, 2016, in order to get treatment for her acute anxiety stemming from

her PTSD. Hall continued to receive medical treatment for anxiety from her PTSD after

she returned from FMLA.

Hall suffered another anxiety attack at work on January 17, 2017. Hall was again placed

on FMLA leave from January 17 until March 19, 2017. She continued to receive treatment

and therapy for her PTSD anxiety during this time. Hall had a known medical condition of

anxiety and PTSD diagnosed by Dr. Bernie Grose. She received counseling from Sarah

Smith. The treatment, and lack of concern over Hall’s complaints, resulted in Hall being

transported out of Gestamp on ambulance on two occasion suffering from acute anxiety.

These work incidents leading to the acute anxiety forced Hall on FMLA leave (twice). Hall

first took off two weeks on FMLA leave and returned to work around December 16, 2016,

Gestamp was aware of the medical condition and reason for FMLA (Gestamp processed

Hall’s FMLA application). Upon return Hall wanted to use some earned vacation, which

was rejected by Holstein stating that Hall had to do evaluations, so Hall was forced to

come in over her vacation to work; and did.



                                            18
    Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 19 of 46 PageID #: 4042




    Hall informed Scott Hughes (“Hughes” hereinafter) that she was going to be off work for

medical issues.       Hughes asked if Hall was doing well and told Hall to stay in contact.

Hughes received Hall’s FMLA papers and knew that she was out for medical reasons.

Hughes received a Feb. 15, 2017 letter from Sarah J. Smith, MA LCP indicating that Hall

was still in treatment. Hall even had communicated with Hughes via test message that

Hall did in fact bring in her FMLA paperwork and wanted to ensure Hughes received the

same.

    Abruptly Hughes contacted Hall to incorrectly inform her that her FMLA was up. Hughes

told Hall he sent her a certified letter (which she did not get). This caused Hall to have to

rush to her doctor to get medically cleared to return to work on March 17, 2017, when

she, in fact, had more FMLA to use (infra.) and only on a day or so warning. Hall,

confused, reminded Hughes that Hughes had informed Hall she had three months of

FMLA leave but had only used two months. Regardless, Hall was forced to get a return

to work authorization to prevent from being terminated from her job.

In Hugues letter to Hall he incorrectly demands she return to work on March 17, 2017 or

her position will be filled by someone else. This letter, worded more like a termination

letter as it sets out COBRA benefits and other benefits common with termination, states

that Hall must return to work or face termination. Hughes based his calculation on an

incorrect calculation on Hall’s FMLA leave, using a 40 hour a week “formula” not an

average hour a week that Hall actually worked formula. Hughes had miscalculated Hall’s

FMLA1. Thus, while it was suggested in the March 9, 2017 that Hughes did not expect

Hall to return, she was forced to get her medical provider to allow her to return on March


1
 Hughes used a “40 hour” formula to calculate Hall’s FMLA time when the formula should have been based on
Hall’s average weekly hours work to get a correct 12 week calculation.

                                                     19
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 20 of 46 PageID #: 4043




17, 2017 or face certain termination. Hall was told she could not use intermittent medical

leave. Thus; Hall was denied an accommodation as it was clear that her physician had

stated in the FMLA documentation that Hall would experience flare ups and it would be

medically necessary for Hall to be absent from work during the flare-ups.

While Hall was out on her second FMLA leave things changed at Gestamp:

      a. Aaron Lambert filled in form Hall as group leader;

      b. Hall was informed that Kenneth Suprenant had recited Aaron Lambert for the

            position; and,

      c. Aaron Lamber had assumed Hall’s role and took her desk.

More changes were apparently after Hall returned from her second FMLA leave on March

19, 2017:

      a. First, Hall was told nothing had changed;

      b. Hall had no control over her team, Aaron Lambert assumed control;

      c. Aaron Lambert was directing Hall’s team over the radio;

      d. Hall wasn’t allowed into meetings she was normally allowed;

      e. Aaron Lambert began giving Amber Hall directions;

      f. The higher-level management team wouldn’t communicate with Hall and

            directed her actions though Lambert;

      g. Lambert was directed to watch Hall, and check in on her;

      h. Lambert was reporting Hall’s every move to upper management;

      i.    Hall was continuing to be ignored by upper management and only got direction

            from Lambert;




                                           20
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 21 of 46 PageID #: 4044




       j.   Lambert as close with upper management in Rusty Mossberger, Walter

            Thomas and Kenneth Suprenant and group were out drinking together often;

       k. Hall was questioned about projects she wasn’t permitted to work on; and,

       l.   Generally not made part of the day to day work environment like was prior to

            leave.

Then, suddenly, about a month after returning from disability/FMLA leave, Hall was

terminated. Reason? She said, “maybe one day I’ll have a butt like yours”. . And was

terminated for violation a sexual harassment policy that was rarely, if ever, enforced.

The reason for termination was pretextual.

Hall was terminated for saying “Maybe one day I’ll have a butt like yours”. The comment

was directed towards Erica Haynes (“Erica” hereinafter) who laughed it off and, “popped

her butt out”, rubbed her butt then said “I know it’s nice. I ride horse to keep in shape.”

Erica then said to Hall “but if I had boobs like yours, I would have it made.” This was a

lighthearted conversation that Erica did not even report to Human Resources. What

happened was Erica got upset when Hall denied her vacation pay (Hall explains why she

could not approve Erica’s vacation – it would have been in violation of the 10% out policy).

Even Erica stated that she though Hall had an issue with her because Hall denied her

vacation. In fact, the statement was not even drafted by Erica. Instead, Scott Hughes

took the statement on April 21, 2017, wrote if for Erica, and had Erica sign it on May 11,

2017 – about three weeks later. Scott Hughes the drafted up another statement for Erica

3 days later, on April 24, 2017 for her to sign (again, three weeks later on May 11, 2017).

During litigation, Gestamp drew up a third statement for Erica to sign, this time called

Affidavit of Erica Haynes – here Erica admits that she did not go to HR on the “butt”



                                            21
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 22 of 46 PageID #: 4045




comment, but Kenneth Suprenant talked Erica into going to HR to file the complaint

against Amber.

On April 25, 2017 Hughes terminated Hall for saying “maybe one day I’ll have a butt like

yours”. Notably absent from this meeting was Kristina Dodd, a female who worked in the

Human Resources office who Amber Requested to be in the room. Notably present in

the room where termination was decided was Russell Mossberger and Kenneth

Suprenant who had no firsthand knowledge of the incident.

Hall had wanted Kristian Dodd (“Dodd” hereinafter) to be in the meeting because Hall

knew Dodd got all the facts. Hall had recorded an exchange of the parties. The transcript

reveals as follows:

       a. First it was clear that Erica’s main complaint was about the denied vacation,

          not the “butt” comment.

       b. Hall explained that she was “over 10” meaning she could not approve another

          person on her team for a day off because it would place Hall’s team with 10%

          or more of its member out of work which would have been a policy violation;

          and,

       c. However, Hall also explained that Erica can have her denial overridden by

          Suprenant – which was policy – and Erica did get her vacation day.

Even Hughes agreed that Hall could not have allowed Erica to take the vacation day

without further approval. Yet, used a “sexual harassment policy that was rarely followed

to terminate an employee hardly a month off disability leave. Gestamp took major issue

with Hall saying a “Maybe one day I’ll have a butt like yours” but not with countless other

sexual harassment claims.      The following are just a few examples of the sexual



                                            22
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 23 of 46 PageID #: 4046




harassment claims Gestamp didn’t find offensive enough for actions:

      a. Rhonda Holbert complained being sexually harassed by Bill Hardman, Bill

         Hardman was not terminated, he was only moved to a different location of the

         plant. Ex. 1, Hall Depo T.R. Vol. I, at pages 71-72;

      b. The same Bill Hardman that Hall complained about when Bill Hardman told Hall

         he liked when Hall sneezed because it made he nipples get hard, and made

         comments about how Bill Hardman would like to bend Amber over and have

         sex with her. Ex. 1, Hall Depo T.R. Vol. I, at pages 71-72’;

      c. Likewise, Mark Chandler was making Hall feel uncomfortable by sending her

         notes, following Hall around the plant without reason and as suspected to be

         the person that broke into Hall’s home. Ex. 1, Hall Depo T.R. Vol. I, at pages

         73-74. Mark Chandler was not terminated for his actions leading to Hall’s

         complaint. Ex. 1, Hall Depo T.R. Vol. I, at page 74. Despite Hall providing

         proof of the creepy letters. See, Ex. 3, Letters wrote to Hall by Chandler;

      d. Hall had previously filed a complaint of sexual harassment against Barry

         Holstein. Holstein was plaintiff’s supervisor. Holstein made request to Hall for

         dinner and made inappropriate comments about her sex life leading Hall to file

         a complaint on Mr. Holstein. Holstein asked Hall out for drinks and dinner, over

         which he said they could discuss her future opportunities at the plant. Hall

         declined this invitation. Holstein was not disciplined for his actions. Ex. 30,

         Page 1, Paragraph 11.




                                          23
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 24 of 46 PageID #: 4047




    e. Gestamp has a history of lover looking sexual harassment complaints when

       women complaint about sexual harassment In Shawn Waters Affidavit, Ms.

       Waters identifies the following incidents:

                  i. Antione Anderson (male) propositioned Sara Cook (female) for

                     sexual relations while Sara Cook was a subordinate to Antione

                     Anderson;

                 ii. Kelly Carroll reported the Anderson/Cook sexual relationship to

                     Scott Hughes;

                 iii. Antione Anderson didn’t face any discipline or investigation;

                 iv. Antione Anderson constantly propositioned female workers for

                     sexual favors to which was common knowledge;

                 v. Antione Anderson asked me [Shawn Waters, female], on a

                     weekly basis, when I’m going “black”. Suggesting that I have sex

                     with a black man - Antione Anderson is a black man;

                 vi. Women that did sleep with Antione Anderson got promoted such

                     Sara Cook, and Erica Haynes. I have personal knowledge that

                     Erica Haynes did sleep with Antione Anderson.              Antione

                     Anderson was a superior to Erica Haynes;

                vii. Erica Haynes also had sexual relationships with Joel Jones, and

                     Aaron Lambert [Joel Jones and Aaron Lamber were also

                     Gestamp employees];

               viii. Antione Anderson recruited a female named Leann Hemingway

                     from 3rd shift Lasers department, to first shift quality. Antione



                                         24
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 25 of 46 PageID #: 4048




                   Anderson was having a sexual relationship with Leann

                   Hemingway and allowed her to come in to work when she

                   wanted, Antione Anderson also adjusted Leann Hemingway’s

                   time on her clock in to show that she would appear on time when

                   she was not.    Antione Anderson would sexually rub on her

                   shoulders during working hours in front of the whole department;

                ix. I have personal knowledge that Bill Hardman was charged with

                   sexual harassment while employed at Gestamp, namely Rhonda

                   Holbert. Bill Hardman was not fired for the sexual harassment

                   and was permitted to keep his job. I know personally this was also

                   reported to Human Resources.

                x. I [Shaun Waters] was personally sexually harassed by Ken

                   Brooks. That harassment was reported to Scott Hughes. Hughes

                   didn’t terminate Ken Brooks. I personally know that this was Ken

                   Brooks’ third complaint for sexual harassment at Gestamp. The

                   first being a female name Haley (last name escapes me) (Haley

                   was “air humped” by Ken Brooks), and a second female, then

                   myself. Ken Brooks is still working a Gestamp and is close with

                   Antione Anderson;

                xi. Many supervisors at Gestamp knew about my complaints as to

                   the sexual harassment forced upon me by Ken Brooks including

                   David Underwood, Jimmy Rolland, Sandra King, Antione

                   Anderson, Scott Hughes, and John Fields;



                                       25
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 26 of 46 PageID #: 4049




               xii. The sexual harassment Ms. Waters experienced by Ken Brooks

                   was reported to Human Resources prior her evaluation. She had

                   always got 4-5s on her evaluations. She was provided 2-3s on

                   her evaluations after the sexual harassment was reported;

               xiii. I [Shaun Waters] have personal knowledge of Antione Anderson

                   “dirty dancing”    with subordinate    female employees and

                   purchasing drinks for them a Christmas Party 2018 in front of the

                   whole company, including Scott Hughes. Antione Anderson was

                   not disciplined; and,

               xiv. Antione Anderson also told me [Shaun Waters] personally to get

                   Kelly Carroll to go out on a date with him. Kelly Carroll declined

                   several times. Then Antione Anderson told me personally that he

                   only needed “20 minutes” with Kelly Carroll implying that he just

                   wanted to have sex with her. See, Affidavit of Shaun Walters,

                   filed herein, Docket Entry No.: 83 (11/20/2020) (Ex. 26 herein).

          b. Shondell Houston, in her affidavit, also identify known sexual

             harassment claims reported to HR wherein no action was taken:

                 i. Corey Myrick was in a sexual relationship with a subordinate

                   female named Stacy Eyler who worked in quality control. Corey

                   Myrick openly talked about the sexual relationship and I know for

                   a fact that Scott Hughes knew about the relationship. I personally

                   reported [to HR] that Corey Myrick was in a sexual relationship

                   with a subordinate (Stacy Eyler), and Corey Myrick became



                                       26
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 27 of 46 PageID #: 4050




                   intoxicated and assaulted her, and strangulated her outside work

                   and was arrested. I told Scott Hughes about the improper sexual

                   relationship and about the attack.    Scott Hughes did nothing

                   about the incident. Scott Hughes allowed Corey Myrick to come

                   back to work;

                ii. Kip Wiseman, plant manager, was having a sexual relationship

                   with a female subordinate as well, Carla Donahue. I told Kip

                   Wiseman that I didn’t want the girl he was having sex with/living

                   with (Carla Donahue) on my floor because she knew nothing

                   about quality at all.   Kip Wiseman wanted to give her a job

                   because he was having sex with her and living with her.         I

                   personally asked Scott Hughes about the inappropriate

                   relationship between Kip Wiseman, plant manager, and

                   subordinate Carla Donahue having an open sexual relationship,

                   and living together, Scott Hughes just smiled at me, and walked

                   on by. Nothing was done by Scott Hughes or Gestamp about the

                   relationship that per the handbook was improper as Carla

                   Donahue was a subordinate to Kip Wiseman;

                iii. All my [Houston’s] complaints to Human Resources fell on deaf

                   ears. Scott Hughes never took any complaint wherein a female

                   was complaining about sexual harassment issue from a man

                   serious, unless he wanted to; and, in my experiences, and to my

                   personal knowledge and observations, neither Gestamp, nor



                                      27
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 28 of 46 PageID #: 4051




                   Hughes took disability concerns of female employees serious, or

                   FMLA request from female employees serious. Gestamp and

                   Hughes    demonstrated     a   pattern   of   overlooking    sexual

                   harassment complaints when they didn’t want to get rid of the

                   person that was accused, and demonstrated a pattern of

                   demoting or terminating employees that took time off for disability

                   leave or FMLA leave.      I experienced this personal as stated

                   above;

                iv. Gestamp let Antoine Anderson get away with sexual harassment

                   on an almost daily basis. There were complaints about Antoine

                   Anderson sexual harassment all the time. I personally know that

                   sexual harassment complaints were filed upon Antione Anderson

                   on numerous occasions and Scott Hugues ignored them all. I

                   personal witnessed Antione Anderson harass Darlene Perry. I

                   personally went with Ms. Perry to complaint to Scott Hughes

                   about Darlene Perry being sexually harassed by Antione

                   Anderson, nothing was done, no investigation was completed.

                   So, I was actually in front of Scott Hughes with Ms. Perry

                   explaining the sexual harassments and how it was affecting Ms.

                   Perry and nothing was done to Antione Anderson.             Antione

                   Anderson was making sexual comments to Ms. Perry and

                   attempting to get her to engage in sexual acts in which she

                   rejected – this was told to Hughes in my presence by myself and



                                      28
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 29 of 46 PageID #: 4052




                   Ms. Perry. Antione Anderson’s actions toward Ms. Perry were

                   not welcome and did affect her and caused her anxiety and

                   distress.   I know that because Ms. Perry told me the same

                   personally;

                v. I [Houston] personally also know that Sara Cook (female),

                   Gestamp employee, also was in a sexual relationship with

                   Antione Anderson.         Antione Anderson approached her with

                   sexual comments and requested sexual favors. I do also know

                   for a fact personally that Sara Cook did engage in sexual actions

                   including intercourse with Antione Anderson.       I personality

                   reported to Scott Hughes Antione Anderson was sleeping with

                   Sara Cook, nothing was done;

                vi. Antione Anderson also harassed Lisa Stoner.        Lisa Stoner

                   complained about Antione Anderson sexual harassment to Scott

                   Hugues. I was there when Lisa Stoner complained about Antione

                   Anderson Sexual Harassment to Scott Hugues. Nothing was

                   done. No complaints, no investigation, and Antione Anderson still

                   didn’t get written up or fired;

               vii. At a time, prior to January 1, 2019 HR consisted of Scott Hughes

                   (Head of HR), Katrine Kessler (HR Generalist/Assistant to

                   Hughes), and Heather Dornife (HR Generalist). Erin Lambert, a

                   male (Hourly Employee) and subordinate to Heather Dornife

                   were involved in an open sexual relationship that HR/Hughes



                                        29
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 30 of 46 PageID #: 4053




                   know about. Since Heather Dornife was in HR, it is my

                   understanding that she couldn’t date/be in a sexual relationship

                   with an hourly employee. But I personally know she was and that

                   Hugues know about the relationship;

               viii. I [Houston] have personal knowledge, and personally observed

                   the following: on one shift, in the afternoon, after lunch, around

                   1:20 PM – 1:45PM, while I was looking for one of my engineers,

                   I saw Carla Donahue (female) sitting on the lab (sic) of a manager

                   named Bill (I cannot recall his last name). Carla Donahue was

                   an hourly employee and Bill was a manager/supervisor so a

                   superior to Carla Donahue. I told Carla Donahue to get off his

                   lap because the action was completely inappropriate. Both

                   Donahue and Bill laughed at me.        I personally reported the

                   inappropriate actions to Scott Hughes; Hughes did nothing about

                   the actions which were deemed inappropriate according to the

                   Gestamp Handbook. See, Affidavit of Shondell Houston, filed

                   herein, Docket Entry No.: 84 (11/20/2020) (Ex. 27 herein).

          c. Mike Borrows likewise identified sexual harassment where no action

             was taken:

                 i. I [Borrows] have firsthand knowledge that Antione Anderson

                   propositioned Sara Cook for sexual relations while Sara Cook

                   was a subordinate to Antione Anderson, Kelly Carroll reported the




                                      30
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 31 of 46 PageID #: 4054




                   relationship to Scott Hughes. Antione Anderson didn’t face any

                   discipline or investigation;

                ii. Antione Anderson constantly propositioned female workers for

                   sexual favors to which was common knowledge;

                iii. Antione Anderson has sex with Sara Cook in the plant during

                   working hours;

                iv. Kenneth Suprenant knew about Antione Anderson’s reputation of

                   soliciting employees for sexual relations at work;

                v. Kenneth Suprenant was very close with Antione Anderson. The

                   pair were out after work at restaurants and bars all the time. I

                   used to go to out drinking with Kenneth Suprenant and Antione

                   Anderson. Antione Anderson would talk about the women he

                   slept with at Gestamp. Kenneth Suprenant knew about Antione

                   Anderson sleeping with subordinates at Gestamp including Sara

                   Cook. Kenneth Suprenant never reported Antione Anderson;

                vi. Thomas Smith was reported to Human Resources for sexual

                   advances on Kelly Carroll. Both Thomas Smith and Kelly Carroll

                   were Gestamp employees.          Scott Hughes didn’t discipline

                   Thomas Smith.

               vii. On at least one occasion, I [Borrows] was drinking with Kenneth

                   Suprenant and Antione Anderson after work. Antione Anderson

                   began inviting subordinates to the bar to come drink with us. No

                   one thought this was an issue.



                                       31
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 32 of 46 PageID #: 4055




               viii. I have personal knowledge of Antione Anderson “dirty dancing”

                    with subordinate female employees and purchasing drinks for

                    them a Christmas Party 2018 in front of the whole company,

                    including Scott Hughes. Antione Anderson was not disciplined.

                ix. Sexual harassment was common at Gestamp. Literally everyday

                    there was sexually suggestive comments made. Too many to

                    even recall. The whole culture was just sexually suggestive.

                    Comments were made all the time of sexual nature. Everyone,

                    including Human Resources was very aware of the sexually

                    suggestive culture at Gestamp. See, Affidavit of Mike Borrows,

                    filed herein, Docket Entry Nos.: 85 and 87 (11/20/2020 and

                    11/23/2020) (Ex.29, herein).

          d. Diana D. Williams filed a complaint against Gestamp stating as follows:

                 i. During my employment with Gestamp, I was repeatedly exposed

                    to sexual harassment by Mr. Beckner, my superior at Gestamp,

                    including unwelcomed touching and disgusting verbal comments

                    made to her with sexual connotations;

                ii. I [Williams] complained of the same; however, those complaints

                    fell on the deaf ears of Scott Hughes, Human Resources

                    Manager, and no investigation was conducted with regard to my

                    sexual harassment complaints.

                iii. Instead, after I complained about the unwelcomed advances,

                    touching and disgusting sexual comments made by Mr Beckner



                                       32
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 33 of 46 PageID #: 4056




                     to me, Scott Hughes and Gestamp took retaliatory action against

                     me and began to levy unwarranted discipline upon me;

                iv. Neither Gestamp, nor Scott Hughes took my sexual harassment

                     claims serious, and didn’t investigate my claims;

                v. At all times during my employment with Defendant Gestamp,

                     there existed an atmosphere and culture at Defendant Gestamp

                     where female employees were treated differently than male

                     employees in all areas, including pay, promotions, harassment

                     and discipline.   Men often were not disciplined for sexual

                     harassment;

                vi. In spite of my complaints, Gestamp and Hughes failed to take any

                     disciplinary action against Mr. Beckner for his improper touching

                     and sexual comments made by him towards me. See, Ex. 29.

          e. Maura Workman identifies sexual harassment issues at Gestamp as

             well:

                 i. [Workman] went to Scott Hughes (Human Resources), and

                     Kristina Dodd concerning my complaints about being sexually

                     harassed, and complaints about harassment from Carolyn

                     Starcher and Amanda Koehl. I had written statements that l

                     took to Scott Hughes from several people and ignored, not

                     investigated, and not changes were made;




                                        33
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 34 of 46 PageID #: 4057




                 ii. Gestamp West Virginia, LLC maintained an atmosphere of

                     sexually suggestive conduct. Sexual comments were made

                     literally all day everyday;

                 iii. Lots of men at Gestamp had sexual relationships with women

                     they managed;

                 iv. Rhonda Holbert showed me pictures of men's penis such as

                     Barry Holstein and Rusty Mossburger. Rhonda Holbert dated

                     and had a sexual relationship with Keith Lemon who was her

                     supervisor, everyone knew about their relationship;

                 v. Rhonda Holbert had a sexual relationship with Marv Bush who

                     was also a supervisor. There are many other examples of men

                     sleeping with women in subordinate positions at Gestamp that

                     escape my memory. However, it was very common and

                     always overlooked;

                 vi. Gestamp simply wanted Amber Hall gone after she went off on

                     leave for the first time. There were comments all over the Plant

                     that Amber Hall was not going to come back after she left.

                     These were made by Carolyn Starcher and even Scott

                     Hughes. See, Affidavit of Maura Workman, filed herein, Docket

                     Entry No.: 78 (11/11/2020) (Ex. 32, herein).

    f. Kelly Carroll-Burrows has similar details:

          a. I was harassed by Kenneth Brunner. I complained to Kenneth

              Suprenant about the harassment from Brunner. Suprenant never



                                         34
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 35 of 46 PageID #: 4058




                   complained to HR about Brunner’s harassment of me. Suprenant told

                   me he was going to talk to someone about Brunner’s treatment of me.

                   But nothing ever happened until months after several complaints were

                   made. This is a direct contradiction to Gestamp following their zero-

                   tolerance sexual harassment policy;

             b. Gestamp has a reputation of not disciplining men for sexually

                   harassing women. Personally, I know that Dan Stacy made a sexual

                   comment and gesture that I only got promoted to Team Leader

                   because I was under Ken Huber’s desk preforming oral sex on Ken

                   Huebner. Dan Stacy then made a sexual gesture mimicking oral sex.

                   I reported Dan Stacy to HR. Scott Hughes was in the HR office at that

                   time I made the report. Nothing happened to Dan Stacy that I was

                   aware of, he appeared at work the next day. Dan Stacy wasn’t

                   terminated. See, Affidavit of Kelly Carroll-Burrows, filed herein, Docket

                   Entry No.: 87 (12/02/2020) (Ex. 32, herein).




   Defendants – Brief Summary of Material Facts:

      After Hall was promoted to Supervisor/Group Leader in the Fall of 2015, in 2016,

Gestamp began having significant issues with Hall’s performance and attendance,

including   time    management      and   completing     projects   on   time,   attendance,

professionalism, consistent policy application, following the schedule and policy instead

of her own decisions, and attention to the task at hand rather than spending time in other



                                             35
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 36 of 46 PageID #: 4059




areas of the plant. Additionally, she was involved in an intimate relationship with a

customer representative, which management believed caused a conflict of interest. As a

result, management met with Hall to improve her performance and attendance issues,

and ultimately, her Manager Barry Holstein issued her an attendance warning and told

her that further performance issues would result in disciplinary action. Directly thereafter,

Hall complained to Thomas and Hughes about Holstein’s treatment of her and others.

Hall drafted three written complaints totaling 11 pages and 463 single-spaced lines,

complaining about Holstein, but not making sex harassment allegations. Hughes

investigated Hall’s complaint, interviewing Hall, Holstein, and at least nine other

witnesses, none of whom corroborated Hall’s allegations.

       After Hall was taken out of Gestamp by an ambulance two times in December 2016

and January 2017, two FMLA leaves of absence were approved for Hall and she was out

on FMLA leave for a total of eleven full weeks and four additional work days. On March

15, 2017, Hall called Hughes notifying him she was going to be released to return to work,

and he asked her if she had received the certified letter he had sent notifying her of the

expiration of her leave, which she admits she did not pick up from the post office. She

was not denied any leave she sought, each day she missed was covered as FMLA on

Gestamp’s FMLA tracker, and she was not penalized for any days she missed.

Consistent with Gestamp’s practices, Team Leader Aaron Lambert was asked to step up

into the Group Leader role while she was out, was asked to transition her to new practices

after she returned from leave, and was moved out of her area within two weeks after her

return from leave. Hall returned from leave with her same position, pay, and

responsibilities.



                                             36
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 37 of 46 PageID #: 4060




      Gestamp’s Standards of Conduct contain a “Zero Tolerance” policy stating that

violations of Gestamp’s No Harassment/Discrimination policy “generally will result in

immediate termination.”   As HR Manager, every employee Hughes has determined

violated the Zero Tolerance sex harassment policy has been terminated, including three

male employees, one a Group Leader, and one, in May 2017, shortly after Hall’s

termination. On April 21, 2017, Erica Haynes complained to her Supervisor, Suprenant,

and then to Hughes, that she was very bothered by an incident when Hall had told her

Haynes had a nice butt and Hall wished she had a butt like Haynes’s, while Hall was

stroking her hair, when Haynes had previously asked her not to stroke her hair. Hughes,

Mossberger, and Suprenant investigated Haynes’s complaint by interviewing Hall,

witnesses Groom and Holbert, as well as Haynes a second time. No one corroborated

Hall’s account that Haynes had been joking and had made a comment about Hall’s

breasts. As a result, Hughes and Mossberger decided that Hall’s employment should be

terminated for violating the Zero Tolerance sex harassment policy.

5.    A single listing of the contested issues of fact and the contested issues of

      law.

      Plaintiff:

      1. Plaintiff states there are clear issues of fact as to the pretextual reason behind

          her termination. As stated in Plaintiff’s Brief Statement issues include: FMLA

          retaliatory discharge has she was terminated about a month after returning

          from FMLA leave, FMLA violations wherein Plaintiff was not provided a

          correct accounting of her FMLA leave (Hughes used a 40 hour formula, not

          an “average hours per week worked” calculation as required, whether Plaintiff



                                           37
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 38 of 46 PageID #: 4061




         was discriminated against based on disability as she was terminated a month

         after returning from leave due to a known disability, and/or whether Plaintiff

         was discriminated against based on sex as she was one of few women in her

         position, and claims that men get preferable treatment when it comes to

         treatment at Gestamp predominantly when it comes to a deciding factor

         concerning violation of the sexual harassment policy.

    Defendants:

    1.      Defendants do not believe there are any contested issues of fact that arise

    to material issues of fact that preclude the Court from granting Defendants’

    Motion for Summary Judgment.

    2.      Whether Defendants are entitled to summary judgment in that there are no

    genuine issues of material fact regarding the necessary elements of Plaintiff’s

    claims.

    3.      At the time of Plaintiff’s termination of employment, was she substantially

    limited in the performance of a major life activity under the Americans with

    Disabilities Act?

    4.      Was Plaintiff’s employment terminated because of an actual or perceived

    medical impairment that substantially limited a major life activity?

    5.      Has Plaintiff shown that she would not have been terminated if she had

    not had a medical impairment which substantially limited a major life activity?

    6.      Has Plaintiff proved by a preponderance of the evidence that her gender

    was a substantial or motiving factor that prompted Gestamp to terminate her

    employment?



                                           38
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 39 of 46 PageID #: 4062




     7.       Would Gestamp have terminated Plaintiff’s employment even if it had not

     considered her gender?

     8.       Did Gestamp deny Plaintiff any rights under the FMLA?

     9.       Was Plaintiff prejudiced by Gestamp’s denial of rights under the FMLA?

     10.      Was Plaintiff’s FMLA leave a substantial and motivating factor in her

     termination?

     11.      Has Plaintiff established that she would not have been terminated if she

     had not taken FMLA leave?

     12.      If Gestamp violated the FMLA, was its violation willful?

     13.      Did Gestamp act in good faith under the FMLA?

     14.      Has Plaintiff established that she suffered damages due to the disability

     and gender discrimination?

     14.      Did Plaintiff make a reasonable effort to mitigate her damages?

     15.      Can Plaintiff establish a case for punitive damages under the West

     Virginia Human Rights Act?

6.   Stipulations

           a. Gestamp West Virginia, LLC (“Gestamp”), operates a just-in-time auto

              parts manufacturing facility in South Charleston, West Virginia.

           b. At all relevant times, Gestamp has been a corporation with more than 75

              employees;

           c. Plaintiff Amber Hall was hired to work at Gestamp through a staffing

              company, Adecco, and began her Adecco employment in February 2014;

           d. Plaintiff was hired as a Gestamp employee in August 2014;



                                            39
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 40 of 46 PageID #: 4063




        e. When she began her Gestamp employment, Plaintiff received a copy of

             the Gestamp employee handbook, which she understood applied to her;

        f. On April 25, 2017, Plaintiff was terminated by Defendant for a violation of

             the Defendant’s Zero-Tolerance Sexual Harassment Policy;

        g. Plaintiff did apply for and receive leave pursuant to the Family Medical

             Leave Act while employed by Defendant;

        h. Plaintiff did return to work after talking FMLA leave, on two occasions.

7.   Suggestions to avoid unnecessary proof or cumulative evidence.

     None.

8.   Suggestions concerning any need for adopting special procedures for
     managing potentially difficult or protracted aspects of the trial that may
     involve complex issues, multiple parties, difficult legal questions, or
     unusual proof problems.

     Defendants and Plaintiff plan to file a proposed Special Verdict form with their
     proposed Jury Instructions.

9.   A list of special voir dire questions, if any, that counsel request to be asked
     of the jury panel.

     Plaintiff:

     1. Plaintiff agrees with Defendants’ recommendations.
     2. Plaintiff adds:
           a. Do you or anyone in your immediate family work for Gestamp or have
                applied to work for Gestamp;
           b. Do you have a bias against lawsuits? Do you feel there are too many?
           c. Do you have a problem awarding monetary damages to a female who
                worked for Gestamp?
           d. Do you have a bias against women in workplace?
           e. Do you feel there are too many lawsuits?
           f. Have you ever filed a lawsuit?
           g. Do you have an issue with awarding damages in the form of monitory
                compensation if Plaintiff’s proves annoyance, inconvenience,
                aggravation, mental distress, emotional damages, punitive damages,
                damages for lost wages, loss of enjoyment of life?



                                          40
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 41 of 46 PageID #: 4064




       Defendants:

       1.     Do you know, or are you related to, any attorney involved in this action?

       2.     Have you or any of your family members been a client of any law firm
       involved in this action?

       3.     Do you know any party in this action?

       4.     Do you, or does someone close to you, have current or prior experience

and/or training in any of the following:

       a. Personnel/human resources

       b. Employee benefits

       c. Employee rules/manuals

       d. Law or Legal field/law-related field

       e. Job laws

       f. Affirmative action/ anti-discrimination programs

       5.     Have you, or has someone close to you, ever worked in the automotive

manufacturing field or for a company that manufactures parts or components for

automobiles? If so, please describe.

       6.     Have you, or someone close to you, ever file a charge with the EEOC?        If

so, please describe.

       7.     Have you, or someone close to you, ever filed a complaint, charge or claim

with any federal or state court or agency? If so, please describe.

       8.     Have you or any member of your immediate family ever had a complaint or

claim filed by a federal or state court or agency against you? If so, please describe.

       9.     Have you, or someone close to you, ever been involved in an employment

dispute?     If so, please describe.


                                            41
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 42 of 46 PageID #: 4065




       10.    How you ever been an employees at will?

       11.    Have you ever managed or supervised people as part of your job? If so,

have you ever had to discipline or fire someone for any reason?

       12.    Have you ever been a team lead in your job?

       13.    Do you have any opinions, attitudes or beliefs, either positive or negative,

about the defendant’s field (automotive manufacturing) and/or the defendant?

       14.    Have you, or has a family member or close friend, ever had a positive or

negative experience with an automotive manufacturing company and/or the defendant?

If so, please describe.

       15.    Have you, or has anyone close to you, even felt discriminated against? If

so, please describe.

       16.    Have you, or has anyone close to you, ever been discriminated against or

harassed in any way, for any reason, by another individual or business? If so, please

describe.

       17.    Have you, or has anyone close to you, ever been accused of discrimination

or harassment of any type? If so, please describe.

       18.    Has your current employer ever been sued for discrimination or

harassment? If so, please describe.

       19.    If you own or ever have owned a business or been self-employed, were you

ever sued for discrimination or harassment? If so, please describe.

       20.    Have you, or anyone close to you, even taken leave from work due to

medical reasons? If so, please describe.




                                           42
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 43 of 46 PageID #: 4066




       21.    Have you, or anyone close to you, ever taken leave under the Family

Medical Leave Act? If so, please describe.

       22.    Have you, or anyone close to you, ever made a request for accommodation

under the Americans with Disabilities Act? If so, please describe.

       23.    Have you, or has anyone close to you, ever been fired or laid off? If so,

please describe.

       24.    Have you, or anyone close to you, ever been turned down for a job you

wanted or denied a promotion? If so, please describe.

       25.    Have you ever worked in an environment where a co-worker's performance

problems has affected or impacted your ability to perform your job? If so, please describe.

       26.    Do you believe that an employee is guaranteed continued employment if he

or she works at a facility for more than a year?

       27.    Have you, or anyone close to you, ever have a romantic relationship with a

co-worker while employed together? If so, please describe.

       28.    Have you, or anyone close to you, ever had a romantic relationship with a

supervisor while employed together? If so, please describe.

       29.    Have you, or anyone close to you, ever had a romantic relationship with

anyone who was a customer or client of your employer at the time you were an employee?

If so, please describe.

10.    A statement setting forth a reasonable estimate of the number of trial days
       required:

       The parties anticipate that trial will last between 3 and 5 days.

11.    Any courtroom technology requested for use at trial and a certification that
       the court’s technology staff has been notified regarding such use no later
       than 7 days before the scheduled commencement of trial:


                                             43
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 44 of 46 PageID #: 4067




      Plaintiff: Plaintiff request an HDMI component, speaker for playing recordings,
      and, if possible, a wireless component to stream data from a PC or Tablet for
      video productions of evidence. However, and HDMI “in” would be fine with
      plaintiff so long as it can stream content from PC or Tablet via USB-C, or Apple
      products (Mac Pro, iPad Pro).

         Defendants: The Defendants anticipate using the Court’s ELMO projector and
perhaps integrating a computer presentation into the Court’s audio-visual equipment.
The Defendants will contact the Court’s IT personnel in advance of trial, in order to
facilitate this process.

12.   Any other matters relevant for pretrial discussion or disposition, including
      those set forth in Fed. R. Civ. P. Rule 16:

      Unknown at this time.
      Plaintiff states resolution of the matter is possible and should be discussed.




AMBER D. HALL,                               GESTAMP WEST VIRGINIA, LLC;
By Counsel.                                  KENNETH SUPRENANT; and
                                             SCOTT HUGHES,
                                             By Counsel.

/s/ D. Adrian Hoosier II      05/10/2021     /s/ Raj A. Shah              05/10/2021
D. Adrian Hoosier II, Esquire (#10013)       Raj A. Shah, Esquire (#11269)
HOOSIER LAW FIRM PLLC                        HENDRICKSON & LONG, PLLC
Suite 100                                    214 Capitol Street (zip 25301)
213 Hale Street                              P.O. Box 11070
Charleston, West Virginia 25301              Charleston, West Virginia 25339
(681) 265-5000                               (304) 346-5500; (304) 346-5515 (facsimile)
(681) 265-5001 (facsimile                    rshah@handl.com
adrian@hlfwv.com
                                             Ronald Flowers, Esquire
Counsel for Plaintiff                        (admitted pro hac vice)
                                             BURR & FORMAN LLP
                                             420 North 20th Street / Suite 3400
                                             Birmingham, Alabama 35203
                                             (205) 251-3000; (205) 458-5100 (facsimile)
                                             rflowers@burr.com

                                             Counsel for Defendants




                                           44
 Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 45 of 46 PageID #: 4068



                         IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT CHARLESTON

 AMBER D. HALL,                              )
                                             )
       Plaintiff,                            )
                                             )
 v.                                          )           Civil Action No.: 2:20-cv-00146
                                             )
 GESTAMP WEST VIRGINIA, LLC,                 )
 BARRY HOLSTEIN, KENNETH                     )
 SUPRENANT & SCOTT HUGHES,                   )
                                             )
       Defendant.


                                 CERTIFICATE OF SERVICE

       I, Raj A. Shah, do hereby certify that on the 10th day of May, 2021, I have served a true
and exact copy of the foregoing proposed “FIRST AMENDED INTEGRATED PRETRIAL
ORDER” using the Court’s CM/ECF system, which will electronically deliver a true copy thereof
upon counsel of record listed below:
                             D. Adrian Hoosier II, Esquire
                             HOOSIER LAW FIRM PLLC
                             Suite 100
                             213 Hale Street
                             Charleston, West Virginia 25301
                             Counsel for Plaintiff


                                                      /s/ Raj A. Shah              05/10/2021
                                                      Raj A. Shah, Esquire (#11269)
                                                      HENDRICKSON & LONG, PLLC
                                                      214 Capitol Street (zip 25301)
                                                      P.O. Box 11070
                                                      Charleston, West Virginia 25339
                                                      (304) 346-5500
                                                      (304) 346-5515 (facsimile)
                                                      rshah@handl.com




                                                 45
Case 2:20-cv-00146 Document 133 Filed 05/10/21 Page 46 of 46 PageID #: 4069




                                    46
